



Exhibit 10.11




EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made on this    day of     ,
2015, between United Security Bank (the “Bank”), having a principal place of
business at 2126 Inyo Street, Fresno, CA 93721, and William M. Yarbenet
(“Executive”), to which United Security Bancshares is a party, with reference to
the following:




RECITALS


WHEREAS, the Bank is a California banking corporation duly organized, validly
existing, and in good standing under the laws of the state of California, with
power to own property and carry on its business as it is now being conducted;




WHEREAS, the Bank is a wholly-owned subsidiary of United Security Bancshares, a
California corporation (the “Parent”);




WHEREAS, the Bank desires to continue to avail itself of the skill, knowledge
and experience of Executive in order to insure the successful management of its
business; and




WHEREAS, the parties hereto desire to specify the terms of Executive’s continued
employment by the Bank;




NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
it is agreed that, effective January 1, 2015 (the “Effective Date”), the
following terms and conditions shall apply to Executive’s employment:


AGREEMENT


A.
Term of Employment



1.Term. The Bank hereby agrees to employ Executive and Executive hereby accepts
employment with the Bank for the period commencing with the Effective Date and
terminating on December 31, 2017; provided, however, unless notice is given by
either party to the other party of nonrenewal prior to each January 1st during
the Term, effective each January 1st during the Term the termination date shall
be extended by one (1) calendar year; subject, however, to prior termination of
this Agreement and Executive’s employment as hereinafter provided. Thus, for
example, unless notice to the contrary is delivered prior to January 1, 2016,
effective January 1, 2016, the Term will be extended to December 31, 2018. Where
used herein, “Term” shall refer to the entire period of employment of Executive
by the Bank hereunder, whether for the period provided above, including any
extensions thereof, or whether terminated earlier as hereinafter provided.





--------------------------------------------------------------------------------







B.
Duties of Executive



1.Duties. Executive shall perform the duties and responsibilities of Senior Vice
President and Chief Credit Officer of the Bank, which include, but are not
limited to those duties and responsibilities specified on the Bank’s Job
Description for the positions of Senior Vice President and Chief Credit Officer,
attached as Exhibit A hereto, and Executive shall have such authority and power
as are inherent in his positions (and the undertakings applicable to his
positions) and as are necessary to carry out the duties and responsibilities
required of him hereunder, subject to the powers by law vested in the Chief
Executive Officer, the Board of Directors of the Bank and in the Parent, as the
Bank's sole shareholder.


2.Faithful Performance. Executive shall perform exclusively the services herein
contemplated to be performed by Executive faithfully, diligently and to the best
of Executive’s ability, consistent with the highest and best standards of the
banking industry and in compliance with all applicable laws and Bank’s Articles
of Incorporation and Bylaws.


3.Code of Ethics. Executive shall conduct himself at all times with due regard
to public conventions and morals and shall abide by and reflect those
conventions and morals in his personal actions for the Bank. Executive further
agrees not to do or commit any act that will reasonably tend to degrade him or
to bring him into public hatred, contempt or ridicule, or that will reasonably
tend to shock or offend any community in which the Parent, the Bank, or any of
their affiliates engages in business, or to reflect poorly on the Parent, the
Bank, any other affiliate, or the banking industry in general.


4.Conflicts of Interests. Executive shall devote substantially all of
Executive’s full business time, ability and attention to the business of the
Bank during the Term. Notwithstanding the foregoing, Executive may pursue other
appropriate civic, charitable or religious activities so long as such activities
do not interfere with Executive’s performance of his duties hereunder. In
addition, Executive shall be permitted to make passive investments in other




business ventures provided such investments are not in businesses that compete
with the Parent or the Bank and which are fully disclosed to the Board of
Directors of the Bank prior to the time of such investment (other than
investments representing less than five percent (5.0%) of the securities of
companies that are regularly traded on a national securities exchange (as that
term is used in the Securities Exchange Act of 1934, as amended)). Executive
shall also be permitted to serve on the board of directors (but not as an
officer) of any non-profit entity, subject to prior full disclosure to the Board
of Directors of the Bank. Executive may not serve on the board of directors (or
as an officer) of any for-profit entity without the express written prior
approval of the Board of Directors of the Bank. Executive shall report to the
Board of Directors of the Bank, on an annual basis, all positions held with
other business, civic or charitable organizations.


5.Place of Performance. In connection with his employment with the Bank,
Executive will be based at the principal executive offices of the Bank, located
in Fresno, California.


C.
Compensation





1.Base Salary. For Executive’s services hereunder, the Bank shall pay or cause
to be paid as base salary to Executive the amount of not less than Seventeen
Thousand Five Hundred Twenty-Two





--------------------------------------------------------------------------------





Dollars and Sixty-Seven Cents ($17,522.67) per month. Said base salary shall be
payable in conformity with the Bank’s normal payroll periods, less federal and
state income tax withholding and other applicable payroll withholdings. The
Board of Directors of the Bank from time to time may review Executive’s base
salary, at its discretion, and Executive shall receive such base salary
increases, if any, as the Board of Directors, in its sole discretion (or as may
be recommended by the Compensation Committee), shall determine.




2.Incentive Bonus. During the Term Executive shall be eligible to earn an
incentive bonus through any executive incentive bonus program that may be
developed and implemented by the Board of Directors from time to time.


3.Discretionary Bonus. During the Term, Executive may receive such discretionary
bonuses, if any, as the Board of Directors, in its sole discretion, shall
determine.


4.Claw Back. If the Compensation Committee or the Board of Directors of either
the Bank or the Parent determines, in good faith and within three (3) years of
the date the incentive or discretionary bonus was paid, that any fraud,
negligence or intentional misconduct by Executive was a significant contributing
factor to the Parent having to restate all or a portion of its financial
statements, the Compensation Committee or the Board of Directors may require
reimbursement of the incentive or discretionary bonus to the extent the payout
would have been reduced due to such restatement. The reimbursement shall be net
of taxes, to the extent the claw back is not tax deductible by Executive, and
shall be paid by Executive within sixty (60) days after demand.
D.
Executive Benefits





1.Vacation. Executive shall accrue twenty (20) days of paid vacation at
Executive’s regular base pay rate during each year of the Term, in accordance
with the Bank’s vacation policies; provided, however, that during each year of
the Term Executive is required to and shall take at least ten
(10) days of the vacation (the “Mandatory Vacation”), which shall be taken
consecutively. Executive shall not be entitled to pay in lieu of the Mandatory
Vacation. Executive’s entitlement to the accumulation of vacation not used that
is in excess of the Mandatory Vacation and Executive’s entitlement to pay for
vacation in lieu of accumulating vacation shall be governed by the Bank’s
Employee Handbook. In scheduling vacations, Executive shall take into
consideration the needs and activities of the Bank.


2.Sick Leave, Group Medical and Other Benefits. The Bank shall provide for
Executive’s participation in all benefit plans or programs sponsored by the Bank
or Parent, including, without limitation, participation in any group health,
medical reimbursement, dental, disability, accidental death or dismemberment or
life insurance plan (the costs, including premiums, of which shall by paid
exclusively by the Bank), and sick leave; provided that the plan and programs
shall be maintained by the Bank or Parent on terms no less favorable to
Executive than those plans and programs in effect on the date hereof.
Notwithstanding the foregoing, if Executive shall be unable to render the
services required hereunder on account of personal injuries or physical or
mental illness that do not result in total disability, he shall continue to
receive all payments provided in this Agreement (subject to early termination as
provided elsewhere herein); provided, however, that any such payments may, at
the sole option of the Bank, be reduced by any amount that the Executive
receives for the period covered by such payments as disability compensation
under insurance policies, if any, maintained by the Bank or under government
programs.


3.Bank Automobile. During the term, the Bank shall provide Executive with the
use of a Bank leased or owned automobile. The Bank shall pay for all operating
expenses of any nature whatsoever with regard to the automobile. The Bank shall
maintain such insurance on the automobile including, without limitation,
liability for personal injury and property damage, as the Bank shall from time
to time reasonably require to protect the Bank against any loss which may arise
from Executive’s use of the automobile while working for the Bank. Executive
shall keep a log detailing the personal and business use of the automobile





--------------------------------------------------------------------------------





and shall furnish to the Bank adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities for the substantiation of the business expenditures as
deductible expenses of the Bank. Executive shall have included in his Form 1099
the value of his personal use of the automobile.


4.Key Man and Disability Insurance. The Bank or Parent shall have the right to
obtain and hold a “key man” life insurance policy on the life of Executive
and/or a disability insurance policy with the Bank or Parent as the beneficiary
of the policy. Executive agrees to provide any information required for the
issuance of such policy and submit himself to any physical examination required
for such policy.


5.Indemnification. The Bank and the Parent will, to the maximum extent permitted
by law, defend, indemnify and hold harmless Executive and his heirs, estate,
executors and administrators against any costs, losses, claims, suits,
proceedings, damages or liabilities to which Executive may become subject which
arise out of, are based upon or relate to Executive’s employment by the Bank, or
the Executive’s service as an officer of the Bank or the Parent, including
without limitation the advance of legal or other expenses reasonably incurred by
Executive in connection with investigation and defending against any such costs,
losses, claims, suits, proceedings, damages or liabilities, provided that any
reimbursement provided by this Paragraph D.6 to Executive for costs or legal
fees arising out of claims made against Executive shall be subject to compliance
with Section 409A of the Internal Revenue Code. The Bank or the Parent shall
maintain directors and officers liability insurance in commercially reasonable
amounts (as reasonably determined by the Board), and Executive shall be covered
under such insurance to the same extent as other senior management employees of
the Bank or the Parent.




E.
Business Expenses and Reimbursement



1.Business Expenses. Executive shall be entitled to reimbursement by the Bank
for any ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties and in acting for the Bank during the Term,
which types of expenditures shall be determined by the Board of Directors of the
Bank but shall include, but not be limited to entertainment, meals, travel,
cellular phone, and expenses associated with participation on the Board of
Directors, provided that:


(a)Each such expenditure is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of the Parent or the Bank as a business
expense and not as deductible compensation to Executive; and


(b)Executive furnishes to the Bank adequate records, including receipts for
expenditures and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authority for the
substantiation of such expenditures as deductible business expenses of the
Parent or the Bank and not as deductible compensation to Executive.


2.Reimbursement. Executive agrees to submit his expense reimbursement requests
to the CFO for approval. Executive agrees that, if at any time payment made to
Executive by the Bank for business expense reimbursement shall be disallowed in
whole or in part as a deductible business expense by the appropriate taxing
authorities, the amount so disallowed shall be treated as taxable compensation
to Executive.


F.
Termination



1.Termination for Cause. The Bank may terminate this Agreement and Executive’s





--------------------------------------------------------------------------------





employment at any time without further obligation or liability to Executive, by
action of its Board of Directors:
(a)If Executive commits an act or acts or an omission to act which constitutes:
(i) willful misconduct or a willful breach of a material duty in the course of
Executive’s employment; (ii) a habitual neglect of a material duty; (iii) a
willful violation of any applicable banking law or regulation; or (iv) a willful
violation of any material policy, procedure, practice, method of operation or
specific mode of conduct established by the Board of Directors or as set forth
in any Bank policy;


(b)If Executive engages in any activity which materially and adversely affects
the Parent’s or the Bank’s reputation in the community, as determined by the
Board of Directors in good faith;


(c)If Executive has committed any act which would cause termination of coverage
under the Bank’s Bankers Blanket Bond, as to Executive or as to the Bank as a
whole;


(d)
If Executive is deceased; or



(e)If Executive is found to be physically or mentally incapable of performing
Executive’s duties for a period of at least six (6) months by the Board of
Directors, in good faith.


Such termination shall not prejudice any remedy that the Bank may have at law,
in equity, or under this Agreement. Termination pursuant to this Paragraph F.1
shall become effective upon written notice of termination.




2.Action by Supervisory Authority. This Agreement and Executive’s employment
shall terminate immediately without further liability or obligation to
Executive:


(a)If the Bank is closed or taken over by the Department of Business Oversight’s
Division of Financial Institutions or other supervisory authority, including the
Federal Deposit Insurance Corporation; or


(b)If such supervisory authority should exercise its statutory cease and desist
powers to remove Executive from office.




3.Merger or Transfer of Assets. This Agreement and Executive’s employment shall
not be terminated due to: (a) a merger where the Parent or the Bank is not the
surviving corporation; (b) a consolidation; (c) a transfer of all or
substantially all of the assets of the Parent or the Bank; or a “Change in
Control” (as defined below). The Bank shall take all actions necessary to insure
that the surviving or resulting corporation, if other than the Parent or the
Bank, or a transferee of the Parent’s or the Bank’s assets, is bound by and
shall have the benefit of the provisions of this Agreement. In the case of
dissolution, this Agreement and Executive’s employment shall be terminated.


4.Termination without Cause. Notwithstanding anything to the contrary herein,
this Agreement and Executive’s employment may be terminated at any time without
cause by the Bank upon seven (7) days’ written notice of termination to
Executive and by Executive upon three (3) months’ written notice of termination
to the Bank.


5.
Effect of Termination.



(a)In the event of termination of this Agreement and Executive’s employment





--------------------------------------------------------------------------------





prior to the completion of the Term for any of the reasons specified in
Paragraphs F.1 through F.4, or in the event of the termination of this Agreement
and Executive’s employment upon expiration of the Term due to non-renewal, or in
the event Executive elects to terminate this Agreement and Executive’s
employment pursuant to the provisions of Paragraph F.4 other than for “Good
Cause” (as defined below) after a “Change in Control” (as defined below),
Executive shall be entitled to the salary and other benefits earned by Executive
prior to the date of termination as provided for in this Agreement, including
accrued but unpaid vacation, computed pro rata up to and including that date,
and Executive’s incentive bonus, if any and prorated for any partial computation
period; but Executive shall be entitled to no further compensation for services
rendered after the date of termination.


(b)In the event the Bank elects to terminate this Agreement and Executive’s
employment pursuant to the provisions of Paragraph F.4, or in the event
Executive elects to terminate this Agreement for Good Cause, in addition to the
items in Subparagraph F.5(a), Executive shall be entitled to: (i) severance
compensation equal to twelve (12) months’ then current base salary, payable in
equal installments over a twelve (12) month period in conformity with the Bank’s
normal payroll periods; and (ii) continuation of Executive’s group medical
insurance benefits or payment of COBRA continuation benefits for twelve (12)
months after which he will be entitled to self-pay COBRA continuation benefits
for as long as legally available; provided, however, in the event the Bank or
its successor elects to terminate Executive’s employment pursuant to the
provisions hereof and there has been a Change in Control within the prior twelve
(12) months, or in the event Executive elects to terminate his employment for
Good Cause within twelve (12) months after a Change in Control, Executive shall
be entitled to: (i) severance compensation equal to twenty-four (24) months’
then current base salary, payable in a lump sum; and (ii) continuation of group
medical insurance benefits or payment of COBRA continuation benefits for
twenty-four (24) months after which he will be entitled to self-pay COBRA
continuation benefits for as long as legally available.


(c)For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred: (i) in the event of a merger or consolidation where the Parent and/or
the Bank is not the surviving corporation, except where the Parent’s or the
Bank’s shareholders, as applicable, exchange their interests in the Parent or
the Bank, as applicable, for more than fifty percent (50.0%) control of the
surviving corporation; (ii) in the event of the Parent’s sale, transfer or other
disposition of more than forty percent (40%) control of the Bank; (iii) in the
event of a transfer of at least forty percent (40%) of the assets of the Parent
or the Bank to a transferee that does not control, is not controlled by, or is
not under common control with, the Parent or the Bank; (iv) in the event of any
other corporate reorganization of the Parent or the Bank where there is a change
in ownership of more than fifty percent (50.0%), except as may result from a
transfer of shares to another corporation in exchange for more than fifty
percent (50.0%) control of that corporation, and except as may result from a
transfer of shares of the Bank to another corporation controlling, controlled
by, or under common control with the Parent; (v) in the event a majority of the
members of the Bank’s or the Parent’s Board of Directors is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors prior to the
date of their appointment or election; or (vi) in the event there shall have
occurred a transaction or series of transactions of a nature such that
disclosure would be required in response to





--------------------------------------------------------------------------------





Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended.


(d)For purposes of this Agreement, the following shall constitute “Good Cause”:
(i) subsequent to a Change in Control of the Parent or the Bank, and without
Executive’s express written consent, the assignment to Executive of any duties
substantially inconsistent with Executive’s positions, duties, responsibilities
and status with the Bank immediately prior to the Change in Control, or a
substantial change in Executive’s reporting responsibilities, titles or offices
as in effect immediately prior to the Change in Control, or any removal of
Executive from or any failure to re-elect Executive to any of such positions,
except in connection with the termination of Executive’s employment pursuant to
Paragraphs F.1 or F.2, or as a result of Executive’s retirement, or by Executive
other than for “Good Cause”; (ii) subsequent to a Change in Control of the
Parent or the Bank, a five percent (5.0%) or greater reduction by the Bank in
Executive’s base salary and benefits as in effect on the Effective Date or as
the same may be increased from time to time; (iii) subsequent to a Change in
Control of the Parent or the Bank and without Executive’s express written
consent, the Bank’s requiring Executive to be based anywhere other than within
ten (10) miles of the Bank’s present main office location, exclusive of required
travel on the Bank’s business; or (iv) subsequent to a Change in Control of the
Parent or the Bank, the failure by the Bank to obtain the assumption of the
agreement to perform this Agreement by any successor as contemplated in
Paragraph G.4 hereof.






(e)
Section 280G Excess Parachute Payments.



(i)If any payment or benefit received or to be received by Executive, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Bank or Parent (the “Total Payments”), constitutes an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), that would be subject to the
excise tax imposed by Section 4999 of the Code or any similar federal or state
law (an “Excise Tax”), the Bank
will reduce such Total Payments to Executive until such Total Payments are no
longer subject to any tax under Section 4999 of the Code.


(ii)All calculations under this Subparagraph are to be made initially by the
Bank and the Bank’s tax advisor and the Bank will provide prompt written notice
thereof to Executive. Upon request of Executive, the Bank will provide Executive
with sufficient tax and compensation data to enable Executive or his tax advisor
to independently make the calculations described in Subparagraph F.5(e)(i)
above, and the Bank will reimburse Executive for reasonable fees and expenses
incurred for any such verification.


(iii)If Executive provides written notice to the Bank of any objection to the
results of the Bank’s calculations within sixty (60) days after Executive’s
receipt of written notice thereof, the Bank will refer that dispute for
determination to tax counsel selected by the independent auditors of the Bank,
and the Bank will pay all fees and expenses of that tax counsel.


(f)Regulatory Prohibition. Notwithstanding anything to the contrary contained
herein, Executive shall not be entitled to the payment of any severance benefit
to the extent that such payment shall be deemed a “golden parachute payment” as
defined in





--------------------------------------------------------------------------------





Section 359.l(f) of the Federal Deposit Insurance Corporation’s Rules and
Regulations.


(g)Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.
The Bank shall not be entitled to set off against the amounts payable to
Executive under this Agreement with the Bank any amounts earned by Executive in
other employment after termination of his employment with the Bank, or any
amounts which might have been earned by Employee in other employment had he
sought such other employment.


6.Restriction on Timing of Distributions. In the event that Code Section 409A
applies to any compensation with respect to a separation from service, payment
of that compensation shall be delayed if Executive is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i), and such delayed payment is required by
Section 409A. Such delay shall last six (6) months from the date of separation
from service (or as otherwise required by Section 409A). On the day following
the end of such six (6)- month period, the Bank shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six (6)-month period but for this Paragraph F.6.


7.Release of All Claims. As a condition for receiving any severance pay
hereunder, Executive hereby agrees to execute a full and complete release of any
and all claims against the Parent and the Bank and their respective officers,
agents, directors, attorneys, insurers, employees and successors in interest
arising from or in any way related to Executive’s employment with the Bank or
the termination thereof, which release shall include reasonable protection from
improper use of confidential information, as provided in Paragraph G.1.


G.
General Provisions



1.Trade Secrets. Executive agrees that, during the Term, Executive will have
access to, and become acquainted with, confidential, trade secret, and
proprietary information concerning the Parent and the Bank, including any
subsidiaries, successors and assigns, which may include, without limitation,
information on their operations and financial condition and financial needs,
information concerning customer lists, products, procedures, operations,
investments, financing, costs, employees, accounting, marketing, salaries,
pricing, profits and plans for future development, the identity, requirements,
preferences, practices and methods of doing business of specific parties with
whom the Bank or Parent transact business, and all other information which is
related to any product, service or business of the Bank, other than information
which is generally known in the industry in which the Bank transacts business or
is acquired from public sources, and information regarding the Bank’s customers,
including knowledge of their financial condition and financial needs, as well as
such customers’ methods of doing business, all of which information is valuable
property of the Bank (“Trade Secrets”). Executive shall not, without the prior
written consent of the Board of Directors in each instance, disclose or use in
any way, during the term of his employment by the Bank and for one (1) year
thereafter (or longer if required by law), except as required in the course of
such employment, any such Trade Secrets acquired in the course of such
employment, whether or not patentable, copyrightable or otherwise protected by
law, and whether or not conceived of or prepared by him; provided, however,
that, following termination of employment, Employee shall be entitled to retain
a copy of any rolodex or other compilation maintained by him of the names of
business contacts with their addresses, telephone numbers and similar
information.


2.Return of Documents. Executive expressly agrees that all manuals, documents,
files, reports, studies, instruments or other materials used and/or developed by
Executive during Executive’s employment with the Bank, are solely the property
of the Parent or the Bank, as applicable, that Executive has no right, title or
interest therein, and that Executive shall not remove such documents, whether in
physical or electronic form, from the premises of the Bank, except as required
in the course of employment by the Bank, without the prior written consent of
the Board of Directors in each instance. Upon termination of Executive’s
employment or upon demand by the Bank, Executive or Executive’s representative
shall





--------------------------------------------------------------------------------





promptly deliver possession of all of said property to the Bank in good
condition.


3.Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or by facsimile, one (1) week after having been deposited in the
United States mail, registered or certified, postage prepaid, or when
communicated to a public telegraph company for transmittal and the appropriate
answerback confirmation is received. Either party may change its address by
written notice in the manner set forth herein.


4.Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. Notwithstanding the foregoing, neither this Agreement
nor any rights hereunder shall be assigned, pledged, hypothecated or otherwise
transferred by Executive without the prior written consent of the Board of
Directors in each instance. Nothing in the Agreement, expressed or implied, is
intended to confer upon any person other than the Bank, Parent or the Executive
any rights or remedies under or by reason of this Agreement.


5.Applicable Law; Venue. This Agreement is to be governed by and construed under
the laws of the State of California applicable to contracts made and to be
performed with that state. Subject to Paragraph G.8, each party hereto, to the
fullest extent it may effectively do so under applicable law, irrevocably (i)
submits to the exclusive jurisdiction of any court of the State of California or
the United States of America sitting in the City of Fresno over any suit, action
or proceeding arising out of or relating to this Agreement and (ii) waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the establishment of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum


6.Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.


7.Invalid Provisions. Should any provisions of this Agreement for any reason be
declared invalid, void, or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining portions shall not be affected,
and the remaining portions of this Agreement shall remain in full force and
effect as if this Agreement had been executed with said provision eliminated.


8.Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall, at the request of either party,
be settled by binding arbitration in Fresno County, California, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration of such issues, including the
determination of any amounts of damages suffered, shall be final and binding
upon the parties to the maximum extent permitted by law. The parties shall have
rights to discovery as provided in Section 1283.05 of the California Code of
Civil Procedure, including without limitation Section 1283.1 thereof. Except as
otherwise required by law, each party shall bear its own attorneys’ fees, costs
and expenses; provided, however, the Bank shall bear the costs of the
arbitrator(s). The provisions of this Paragraph G.8 shall not affect or limit
the rights and remedies available to the parties under the laws of the State of
California relating to injunctive or other equitable relief to enforce the
covenants contained herein or the agreements made pursuant hereto or in
furtherance hereof. Neither party shall institute a proceeding hereunder until
that party has furnished to the other party at least thirty
(30) days’ prior written notice of its intent to do so.


9.Injunctive Relief. Executive hereby acknowledges and agrees that it would be
difficult to fully compensate the Bank for damages resulting from the breach or
threatened breach of certain provisions of this Agreement, including but not
limited to Paragraphs G.1 and G.2, and that, accordingly, the Bank





--------------------------------------------------------------------------------





shall be entitled to seek temporary and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, to
enforce such provisions without the necessity of proving actual damages and
without the necessity of posting any bond or other undertaking in connection
therewith. This provision with respect to injunctive relief shall not, however,
diminish the Bank’s right to claim and recover damages.


10.Attorneys’ Fees. In the event either party takes legal action to enforce any
of the terms of this Agreement, the unsuccessful party to such action shall pay
the successful party’s expenses, including attorneys’ fees, incurred in such
action.


11.Entire Agreement. Except for stock option agreements and participation in
other compensation, bonus, salary continuation or severance plans and agreements
which may be entered into by and between the Bank and Executive, this Agreement
contains the entire agreement of the parties and supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Bank. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement, or in any stock option agreement or
other compensation, bonus, salary continuation or severance agreement, shall be
valid or binding.


12.Amendments and Waivers. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by the Bank and Executive.
Any waiver of any provision of this Agreement shall be effective only if in
writing and signed by the parties hereto. Any waiver of a breach of any
provision hereof shall not operate as or be construed as a waiver of any
subsequent breach of the same provision or any other provision hereof.




13.Interpretation. If any claim is made by any party hereto relating to any
conflict, omission or ambiguity of this Agreement, no presumption or burden of
proof or persuasion shall be implied by reason of the fact that this Agreement
was prepared by or at the request of any particular party hereto or such party’s
counsel. Each party hereto acknowledges that no party was in a superior
bargaining position regarding the substantive terms of this Agreement.


14.Employee Acknowledgment. Executive acknowledges that he has had the
opportunity to consult legal counsel in regard to this Agreement, that he has
read and understands this Agreement, that he is fully aware of its legal effect,
and that he has entered into it freely and voluntarily and based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.




15.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.








______________________________
William M. Yarbenet


                            


United Security Bank






______________________________
By: Dennis R. Woods
Its: President & CEO




United Security Bancshares




______________________________
By: Dennis R. Woods
Its: President & CEO





